DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/06/2022 has been entered.
Accordingly, claims 1-3, 5-11, 13-19, and 21 are pending in the application. Claims 4, 12, and 20 are cancelled; claims 1, 3, 6, 9, 11, 14, 17, and 19 are currently amended.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 04/06/2022, with respect to claims 1-3, 5-11, 13-19, and 21 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-3, 5-11, 13-19, and 21 are allowed over the prior art made of record.

Reason for Allowance
The following is an examiner’s statement for reasons for allowance:
Claims 1-3, 5-11, 13-19, and 21 are allowable over the prior art of record. In view of the amendment filed, updated search and further consideration, claims 1-3, 5-11, 13-19, and 21 are allowed, as the prior art fails to disclose the features in a particular manner as claimed.
The claimed invention is directed to reconstructing and visualizing transformation steps that are performed to an optimized database query. Prior art reference Kadiam et al. generally teaches a storage to store a query, and a processor to generate a plurality of alternative sets of execution steps. However, Kadiam does not teach the features of assigning different sequence identifiers to the plurality of alternative execution steps as recited in independent claims 1, 9, and 17. 
Prior art reference Belknap et al. generally teaches assign different sequences of identifiers to the plurality of alternative sets of execution steps, store the identifiers in a log, and select an alternative set of execution steps. However, Belknap does not teach the features of wherein the assigning comprising reusing an identifier for a step when the step remains unchanged as a result of the transformation being applied, and changing identifiers of steps that are changed as a result of the transformation being applied as recited in independent claims 1, 9, and 17.
Prior art reference Ramasamy et al. generally teaches reconstruct a list of identifiers of transformation operations by backtracking through the log, and display a portion of the reconstructed list of identifiers. However, Ramasamy does not teach the features of reconstruct a list of identifiers based on one or more reused identifiers assigned to the selected alternative set of execution steps as recited in independent claims 1, 9, and 17.
Prior art reference Mogi et al. generally teaches an initial set of execution steps which are assigned an initial sequence of identifiers, respectively, and transform the initial query execution plan into a plurality of alternative sets of execution steps for the initial query execution plan, wherein the processor applies a sequence of transformations to the initial query execution plan to create the plurality of alternative sets of execution steps. However, Mogi does not teach the features of reusing an identifier for a step when the step remains unchanged, and changing identifiers of steps that are changed as a result of the transformation being applied as recited in independent claims 1, 9, and 17.
Thus, the reasons for allowance are reusing an identifier for a step when the step remains unchanged as a result of the transformation being applied, changing identifiers of steps that are changed as a result of the transformation being applied, and reconstructing a list based on one or more reused identifiers.

Dependent claims 3, 5-8, 10-11, 13-16, 18-19, and 21 are allowable at least for the reasons cited above including all the limitations of the allowable independent base claim upon which they depend.
An updated search was conducted and no prior art before the effective filing date of the claimed invention anticipates or renders obvious the disclosed invention.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168      

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168